 

EXHIBIT 10.1

 

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into by and between
Drew Industries Incorporated, a Delaware corporation (the “Company”), and [Name]
(the “Indemnitee”) as of [_____], 2005.

Background

A.         Highly competent persons have become more reluctant to serve
publicly-held companies as directors, officers, or in other capacities, unless
they are provided with better protection from the risk of claims and actions
against them arising out of their service to and activities on behalf of such
corporations.

B.         The high cost of obtaining adequate insurance and the uncertainties
related to indemnification have increased the difficulty of attracting and
retaining such persons, and the Board of Directors of the Company (the “Board”)
has determined that the potential inability to attract and retain such persons
is detrimental to the best interests of the Company’s stockholders. Accordingly,
such persons should be assured that they will have adequate protection.

C.         It is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that such persons will serve or continue to serve the
Company free from undue concern that they will not be adequately indemnified.

D.         In recognition of Indemnitee’s need for protection against personal
liability in order to enhance Indemnitee’s continued service to the Company in
an effective manner and of Indemnitee’s reliance on the protections currently
provided by the Company’s certificate of incorporation and by-laws, and in part
to provide Indemnitee with specific contractual assurance that the protection
promised thereby will be available to Indemnitee (regardless of, among other
things, any amendment thereto or revocation thereof or any change in the
composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.

E.         Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified according to the terms of this Agreement.

NOW THEREFORE, in consideration of the preceding premises and of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee agree as follows:



 


--------------------------------------------------------------------------------



 

 

Section 1.

Definitions. For purposes of this Agreement:

(a)             “Change in Control” means a change in control of the Company
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated, under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), whether or not
the Company is then subject to such reporting requirement; provided, that,
without limitation, such change in control shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the 1934
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of securities of the Company representing
thirty percent (30%) or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board in office immediately prior to such person attaining such
percentage interest; (ii) the Company is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter, or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board.

(b)             “Company Status” means (i) a person’s status as a current or
former director, officer, employee, agent or fiduciary of the Company, or (ii) a
person’s status as a current or former director, officer, employee, agent or
fiduciary of any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise if such person
is or was serving in such capacity at the request of the Company.

(c)             “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(d)             “Expense” means all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

(e)             “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent: (i) the Company
or Indemnitee in any other matter material to either such party, or (ii) any
other party to the proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

2

 

 


--------------------------------------------------------------------------------



 

 

(f)              “Potential Change in Control” shall be deemed to have occurred
if (i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control or (ii) the Board
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

(g)             “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, whether formal or informal, except one
initiated by an Indemnitee pursuant to Section 11 to enforce the Indemnitee’s
rights under this Agreement.

Section 2.              Services by Indemnitee. Subject to the rights of the
Company’s stockholders with respect to election of directors, Indemnitee agrees
to serve or continue to serve as a director and/or officer, as the case may be,
of the Company, and, if an officer, at the Company’s request, as a director,
officer, employee, agent or fiduciary of affiliated corporations and entities.
Indemnitee may at any time and for any reason resign from any such position
(subject to any other contractual obligation or any obligation imposed by
operation of law). Notwithstanding anything to the contrary herein, this
Agreement shall not, at any time before, as of, or after the date of this
Agreement, create in any person the right to be employed by or otherwise to be
retained or engaged by the Company (or any affiliated entity thereof), or the
right to any incidents of employment except as may be expressly set forth
herein.

Section 3.              Indemnification—General. The Company shall indemnify,
and advance Expenses to, Indemnitee as provided in this Agreement to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit. The
rights of Indemnitee provided under the preceding sentence shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement. For purposes hereof, “permitted” means anything not expressly
prohibited by applicable law.

Section 4.              Proceedings Other Than Proceedings by or in the Right of
the Company. Indemnitee shall be entitled to the rights of indemnification
provided in this Section if, by reason of Indemnitee’s Company Status,
Indemnitee is, or is threatened to be made, a party to any threatened, pending
or completed Proceeding, other than a Proceeding by or in the right of the
Company. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by or on behalf of Indemnitee in connection with any
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

Section 5.              Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s Company Status, Indemnitee is, or is
threatened to be made, a party to any threatened proceeding or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor. Pursuant to this Section, Indemnitee shall be indemnified against
Expenses actually and reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection with any such

 

3

 

 


--------------------------------------------------------------------------------



 

Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Notwithstanding the foregoing, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in any such proceeding as
to which Indemnitee shall have been adjudged to be liable to the Company if
applicable law prohibits such indemnification unless the Court of Chancery of
the State of Delaware, or the court in which such Proceeding shall have been
brought or is pending, shall determine that indemnification against Expenses may
nevertheless be made by the Company.

Section 6.              Indemnification for Expenses of Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent the Indemnitee is, by reason of Indemnitee’s Company Status, a party to
and is successful, on the merits or otherwise, in any Proceeding, Indemnitee
shall be indemnified against all Expenses actually and reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
with each successfully resolved claim, issue or matter. For the purposes of this
Section and without limiting the foregoing, the termination of any claim, issue
or matter in any such Proceeding by dismissal, with or without prejudice, shall
be deemed to be a successful result as to such claim, issue or matter.

Section 7.              Indemnification of Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Company Status, a witness in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection therewith.

Section 8.              Advancement of Expenses. The Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within twenty (20) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.

Section 9.

Procedure for Determination of Entitlement to Indemnification.

(a)             If indemnification or advancement of expenses is desired
hereunder by Indemnitee, Indemnitee shall submit a written request (including
therein or therewith any documentation and information as is reasonably
available to Indemnitee and reasonably requested by the Company) to the Company
as soon as practicable after the Indemnitee becomes aware of any fact, condition
or event which may give rise to claim for which indemnification or advancement
may be sought under this Agreement. If any Proceeding is filed or threatened to
be filed against an Indemnitee, written notice thereof shall be given to the
Company as promptly as practicable (and in any event within fifteen (15)
calendar days after the service of the citation or

 

4

 

 


--------------------------------------------------------------------------------



 

summons or receipt of the written notification of a Proceeding or threatened
Proceeding). The failure of an Indemnitee to give timely notice under this
Section shall not affect its rights to indemnification hereunder, except to the
extent the Company demonstrates actual damage caused by such failure. After the
Company’s receipt of the written notice, if the Company acknowledges in writing
to the Indemnitee that it shall be obligated under the indemnification terms
hereof in connection with such Proceeding, then the Company shall be entitled,
if it so elects, (i) to take control of the defense and investigation of the
Proceeding, (ii) to employ and engage attorneys (who are reasonably acceptable
to the Indemnitee) to handle and defend the Proceeding at the Company’s cost,
risk, and expense (unless the named parties to the Proceeding include both the
Indemnitee and the Company, and the Indemnitee has been advised by counsel that
there may be one or more legal defenses available to it that are different from
or additional to those available to the Company), and (iii) to compromise or
settle the Proceeding, which compromise or settlement shall be made only with
the written consent of the Indemnitee, such consent not to be unreasonably
withheld. If the Company fails to assume the defense of the Proceeding within
five (5) calendar days after receipt of the indemnification notice, the
Indemnitee shall (upon delivering notice to such effect to the Company) have the
right to undertake, at the Company’s cost and expense, the defense, compromise
or settlement of the Proceeding instead and on behalf of and for the account and
risk of the Company; provided, however, that the Proceeding shall not be
compromised or settled without the written consent of the Company, which consent
shall not be unreasonably withheld. In the event the Indemnitee assumes the
defense of the Proceeding, the Indemnitee shall keep the Company reasonably
informed of the progress of any such defense, compromise or settlement. The
Company shall be liable for any settlement of any Proceeding effected pursuant
to and in accordance with this Section for any final judgment (subject to any
right of appeal), and the Company shall indemnify and hold harmless any
Indemnitee from and against any damages and costs by reason of such settlement
or judgment. The Secretary of the Company shall, promptly upon receipt of any
such request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

(b)             Upon written request by Indemnitee for indemnification pursuant
to Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made: (i) if a Change in
Control shall have occurred, then by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee (unless Indemnitee
shall request that such determination be made by the Board or the Company’s
stockholders, in which case in the manner provided for in clauses (ii) or (iii)
of this Section 9(b)); (ii) if a Change in Control shall not have occurred, then
(A) by the affirmative vote of a majority of a quorum of the Board consisting of
Disinterested Directors, or (B) if a quorum of the Board consisting of
Disinterested Directors is not obtainable, or even if such quorum is obtainable,
if such quorum of Disinterested Directors so directs, either (x) by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (y) by the stockholders of the Company, as determined by such
quorum of Disinterested Directors, or a quorum of the Board, as the case may be;
or (iii) as provided in Section 10(b). If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall cooperate with any and all
individuals or entities making such determination (such person or persons, the
“Determining Person”) with respect to Indemnitee’s entitlement to
indemnification, including providing to the Determining Person upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to

 

5

 

 


--------------------------------------------------------------------------------



 

Indemnitee and reasonably necessary to such determination. Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in
cooperating with the Determining Person shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(c)

(i)

If required, Independent Counsel shall be selected as follows:

(A)            if a Change in Control shall not have occurred, Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising Indemnitee of the identity of Independent Counsel
so selected, or

(B)            if a Change in Control shall have occurred, Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board, in which event the foregoing clause (i) shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of Independent Counsel so selected.

In either event, Indemnitee or the Company, as the case may be, may, within
seven (7) days after written notice of selection shall have been given, deliver
to the Company or to Indemnitee (as the case may be) a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel selected does not meet the requirements of “Independent
Counsel” as defined in Section 1. Such objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the person selected may not serve as Independent Counsel unless and until
a court has determined that such objection is without merit.

(ii)            If, within twenty (20) days after submission by Indemnitee of a
written request for indemnification pursuant to Section 9(a) hereof, no
Independent Counsel shall have been selected, or if a person shall have been
selected as Independent Counsel and objected to by the person not selecting such
person, then either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware, or other court of competent jurisdiction, for
resolution of any objection which may have been made, and/or for the appointment
as Independent Counsel of a person selected by such court (or by a person
delegated by the court). The person with respect to whom an objection is so
resolved, or the person so appointed, shall act as Independent Counsel under
Section 9(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with its actions pursuant to this Agreement, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
9(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement date of any judicial proceeding or
arbitration pursuant to Section 11(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).



 

6

 

 


--------------------------------------------------------------------------------



 

 

 

Section 10.

Presumptions and Effects of Certain Proceedings.

(a)             If a Change in Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, the
Determining Person shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a), and the Company shall have the burden of proof
to overcome that presumption in connection with the making by the Determining
Person of any determination contrary to that presumption.

(b)             If the Determining Person shall not have made a determination
within sixty (60) days after receipt by the Company of the request, the
determination of entitlement to indemnification shall be deemed to have been
made. In such an event, the Indemnitee shall be entitled to such indemnification
provided there shall not have been (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) any prohibition of such indemnification under
applicable law. However, such sixty-day period may be extended for a reasonable
time (not to exceed an additional thirty (30) days) if the Determining Person in
good faith require(s) such additional time for obtaining or evaluating
documentation and/or information and notifies Indemnitee in writing of such
requirement prior to the expiration of such sixty-day period. Additionally, the
foregoing provisions of this Section 10(b) shall not apply either (i) if the
determination of entitlement is to be made by Independent Counsel pursuant to
Section 9(b), or (ii) if the determination of entitlement is to be made by the
stockholders pursuant to Section 9(b) and either (A) if within fifteen (15) days
after receipt by the Company of the request for determination the Board has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting of stockholders to be held within
seventy-five (75) days after such receipt and such determination is made at that
meeting, or (B) if a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called, and such determination is made at that meeting.

(c)             The termination of any Proceeding or of any claim, issue or
matter that is part of a Proceeding, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere (no contest) or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

Section 11.

Remedies of Indemnitee.

(a)             If (i) a determination is made pursuant to Section 9 that
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 8, (iii) the
determination of indemnification is to be made by

 

7

 

 


--------------------------------------------------------------------------------



 

Independent Counsel pursuant to Section 9(b) and such determination shall not
have been made and delivered in a written opinion within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 within ten (10) days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 9 or 10, then Indemnitee shall be
entitled to an adjudication in an appropriate court of the State of Delaware, or
in any other court of competent jurisdiction, of entitlement to such
indemnification or advancement of Expenses. Alternatively, the Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within one-hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a). The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b)             If a determination shall have been made pursuant to Section 9
that Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section shall be conducted in all
respects as a de novo trial or arbitration on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. If a Change in
Control shall have occurred in any judicial proceeding or arbitration commenced
pursuant to this Section, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c)             If a determination shall have been made or deemed to have been
made pursuant to Section 9 or 10 that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section, so long as there is no (i)
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law.

(d)             The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

(e)             If Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of, or an award in arbitration to enforce Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all expenses (of the kinds described in the definition of
Expenses) actually and reasonably incurred by Indemnitee in such judicial
adjudication or arbitration, but only to the extent Indemnitee prevails therein.
If it shall be determined in such judicial adjudication or arbitration that
Indemnitee is not entitled to receive all of the indemnification or advancement
of expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 

8

 

 


--------------------------------------------------------------------------------



 

 

Section 12.

Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)             The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of, and
shall not diminish, any other rights to which Indemnitee may at any time be
entitled under applicable law, the certificate of incorporation or by-laws of
the Company, any agreement, a vote of stockholders or a resolution of directors,
or otherwise, and shall neither be deemed to be a substitute therefor nor to
diminish or abrogate any rights of Indemnitee thereunder. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in Indemnitee’s Company Status prior to such amendment,
alteration or repeal.

(b)             To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company (or of any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Company), the Company
shall ensure that the Indemnitee is covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent or fiduciary under
such policy or policies. If Indemnitee seeks a judicial adjudication of, or an
award in arbitration to enforce Indemnitee’s rights under any such policy,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all expenses (of the kinds described
in the definition of Expenses) actually and reasonably incurred by Indemnitee in
such judicial adjudication or arbitration, but only to the extent Indemnitee
prevails therein.

(c)             In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(d)             The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 13.           Establishment of Trust. In the event of a Potential Change
in Control or a Change in Control, the Company shall, promptly upon written
request by Indemnitee, create a Trust for the benefit of Indemnitee and from
time to time, upon written request of Indemnitee to the Company, shall fund such
Trust in an amount, as set forth in such request, sufficient to satisfy any and
all Expenses reasonably anticipated at the time of each such request, if, by
reason of Indemnitee’s Company Status, Indemnitee is, or is threatened to be
made, a party to any threatened, pending or completed Proceeding, and any and
all judgments, fines, penalties and settlement amounts actually and reasonably
incurred by or on behalf of Indemnitee in connection with any such Proceeding
from time to time actually paid or claimed, reasonably anticipated or proposed
to be paid. The terms of the Trust shall provide that upon a Change in Control
(i) the Trust shall not be revoked or the principal thereof invaded, without the

 

9

 

 


--------------------------------------------------------------------------------



 

written consent of Indemnitee; (ii) the Trustee shall advance, within two (2)
business days of a request by Indemnities, any and all Expenses to Indemnitee,
not advanced directly by the Company to Indemnitee (and Indemnitee hereby agrees
to reimburse the Trust under the circumstances under which Indemnitee would be
required to reimburse the Company under Section 8); (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above; (iv) the Trustee shall promptly pay to Indemnitee all amounts
for which Indemnitee shall be entitled to indemnification pursuant to this
Agreement or otherwise; and (v) all unexpended funds in such Trust shall revert
to the Company upon a final determination by the Board, arbitrator or court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The Trustee shall be chosen by
Indemnitee. Nothing in this Section 13 shall relieve the Company of any of its
obligations under this Agreement.

Section 14.           Contribution. If the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for expenses, in connection with the
Proceeding as to which such indemnification is unavailable, in such proportion
as is deemed fair and reasonable in light of all of the circumstances of such
action by the Board, arbitrator or court before which such action was brought,
as the case may be, in order to reflect (i) the relative benefits received by
the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such action; and/or (ii) the relative fault of the Company (and
its other directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transactions(s). Indemnitee’s right to
contribution under this Section 14 shall be determined in accordance with,
pursuant to and in the same manner as, the provisions hereof relating to
Indemnitee’s right to indemnification under this Agreement.

Section 15.           Duration of Agreement. This Agreement shall continue until
and terminate upon the later of: (a) ten (10) years after the date that
Indemnitee shall have ceased to serve as a director, officer, employee, agent or
fiduciary of the Company or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the request of the Company; or (b) the
final termination of all pending Proceedings in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and or
any proceeding commenced by Indemnitee pursuant to Section 11. This Agreement
shall be binding upon the Company and its successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, executors and
administrators.

Section 16.           Period of Limitations. No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two (2)
years from the date of accrual of such cause of action, and any claim or cause
of action of the Company or its affiliates shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, that if any shorter period of limitations is
otherwise applicable, by law or otherwise, to any such cause of action such
shorter period shall apply.

 

10

 

 


--------------------------------------------------------------------------------



 

 

Section 17.           Exception to Right of Indemnification or Advancement of
Expenses. Except as provided in Section 11(e), Indemnitee shall not be entitled
to indemnification or advancement of Expenses under this Agreement with respect
to any Proceeding, or any claim therein, brought or made by Indemnitee against
the Company.

Section 18.           Notice by Indemnitee. Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating any Proceeding or
matter which may be subject to indemnification or advancement of Expenses
covered hereunder.

Section 19.

Miscellaneous.

(a)             Severability. If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, then (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

(b)             Identical Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

(c)             Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not to constitute part of this Agreement
or to affect the construction thereof.

(d)             Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

(e)             Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed as follows:

 

11

 

 


--------------------------------------------------------------------------------



 

 

If to Indemnitee, to:

[Name]

[Address]

 

If to the Company, to:

Drew Industries Incorporated

200 Mamaroneck Avenue

White Plains, New York 10601

Attention: Leigh J. Abrams, President

 

or to such other address or such other person as Indemnitee or the Company shall
designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.

(f)              Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware
without giving effect to its conflicts of laws provisions.

(g)             Further Assurances. Each party hereto shall execute such other
documents and take such further action as any other party reasonably deems
necessary or appropriate to effectuate the intent of this Agreement or any
provision hereof.

* * * *

[The signatures hereto are set forth on the following page.]



 

12

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first written above.

DREW INDUSTRIES INCORPORATED

 

 

 

By:                                                               

Name:

Title:

 

 

INDEMNITEE

 

 

                                                                     

Name:

 

 

 

13

 

 

 

--------------------------------------------------------------------------------